J-A22020-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :    IN THE SUPERIOR COURT OF
                                                :         PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    BYRON LEE RORIE-GARDNER                     :
                                                :
                         Appellant              :    No. 3381 EDA 2018

        Appeal from the Judgment of Sentence Entered October 26, 2018
      In the Court of Common Pleas of Chester County Criminal Division at
                        No(s): CP-15-CR-0002652-2018,
                            CP-15-CR-0002653-2018


BEFORE: MURRAY, J., STRASSBURGER, J.*, and PELLEGRINI, J.*

DISSENTING MEMORANDUM BY PELLEGRINI, J.:

                                                      FILED DECEMBER 09, 2020

        Because      I   would   hold   that   our   Supreme   Court’s   decision   in

Commonwealth v. Walker, 185 A.3d 969 (2018), does not require the

appeal to be quashed under the facts of this case, I respectfully dissent.

        Appellant was charged with summary trespass offenses at docket

numbers 2652-18 and 2653-18. By agreement of the parties, the cases were

consolidated so that they could be disposed of at a single bench trial. On

October 24, 2018, the trial court completed one verdict form reflecting a

finding of guilt as to one count at each of the two docket numbers. As noted

by the majority, the verdict form was only entered at docket number 2652-

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A22020-19


18. The sentence on both counts was announced in open court on October

26, 2018.

      Significantly, on that date, the trial court repeatedly implied that

Appellant only had to file one appeal in order to obtain review as to both

trespass counts.    The trial court spoke in the singular when giving “the

sentence of the court” and when asking Appellant, “[D]o you understand the

sentence?” Transcript, 10/26/2018, at p. 9. Appellant was told he had the

right to appeal “the sentence” within 30 days. Id. at p. 11. The trial court

also clarified that it was bound to find Appellant guilty “under the facts of this

case[.]” Id. at p. 10. Appellant then filed one notice of appeal at docket

number 2652-18, captioning the notice with the two subject docket numbers.

      The trial court’s statements, in combination with the procedural posture,

would reasonably give Appellant the impression that his cases had been totally

merged into a single matter, permitting him to appeal with one timely notice.

To the extent that separate notices were required, Appellant’s mistake would

have been at least partly caused by the trial court’s misleading, ambiguous

statements. In factually analogous cases, this Court has declined to quash an

appeal for lack of compliance with Walker and Pa.R.A.P. 341, instead

attributing the defective notice to a breakdown in court operations. See e.g.,

Commonwealth v. Stansbury, 219 A.3d 157, 160 (Pa. Super. 2019).

      The majority suggests that Appellant should have known his two cases

had not totally merged for appellate purposes because two separate


                                      -2-
J-A22020-19


sentencing sheets were completed at the October 26 hearing and entered at

their respective docket numbers, which remained intact after Appellant’s

notice of appeal was filed. The majority also refers to the creation of two

certified records and the parallel tracks of the two cases in court docketing

systems.

      I find the majority’s grounds for applying Walker to be unpersuasive

for several reasons. First, the administrative handling of the cases under two

docket numbers did not explicitly correct or contradict the trial court’s

misleading statements indicating that Appellant only had one case with one

sentence, requiring one notice of appeal. Consistent with there being a total

merger of the two cases, no verdict form was ever entered at docket number

2653-18.

      Second,   Appellant’s   appealable   “order”   was   the   trial   court’s

pronouncement of “the sentence” in open court and not the sentencing sheets

that would later be entered into the dockets. See Pa.R.Crim.P 720(D) (“The

imposition of sentence immediately following a determination of guilt at the

conclusion of the trial de novo shall constitute a final order for purposes of

appeal.”); see also Commonwealth v. Green, 862 A.2d 613, 621 (Pa.

Super. 2004) (“The date of imposition of the sentence is the date the

sentencing court pronounces the sentence.”).         The entry of separate

sentencing sheets at two docket numbers would not have logically signaled to

Appellant that he had to appeal from both of those documents because the


                                    -3-
J-A22020-19


trial court had already instructed that “in this case” he had to appeal from a

single pronouncement of “the sentence” in open court.

      Finally, not only was the verdict slip not entered at docket number 2653-

18, the creation of different records and the continued use of a court file at

that number took place after Appellant’s jurisdictional clock had already begun

to run on October 26, 2018. See Pa.R.Crim.P 720(D). Assuming the time for

appeal indeed began running for two separate docket numbers, Appellant

should not be held to a strict 30-day deadline for filing two notices when that

period began with the trial court misadvising him that one notice was enough.

      Accordingly, I respectfully dissent.




                                     -4-